Citation Nr: 1616022	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  06-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due
to service-connected disabilities (TDIU) prior to January 6, 2009.


REPRESENTATION

Veteran represented by:	Drew Early, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
a November 2004 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of the case was later transferred to the RO in Nashville, Tennessee.

A hearing was held before the undersigned Veterans Law Judge in January
2012.  A transcript of this proceeding is of record.

The Board remanded the case for further development in July 2012 and August 2014.  That development was completed, and the case has since been returned for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case in August 2014, in pertinent part, to obtain a retrospective opinion as to whether the Veteran was capable of securing and maintaining substantially gainful employment due to his service-connected disabilities at any point during the period from June 6, 2003, to January 5, 2009.  Subsequently, the Veteran was afforded an examination in November 2014, and the examiner addressed the functional impairment of each individual disability.  However, she did not address the combined impact of those disabilities.  Thus, the Board finds that an additional opinion is needed to ensure compliance with the prior remand.  

The Board also notes that the claim was readjudicated in a February 2015 supplemental statement of the case (SSOC).  However, in June 2015, additional evidence from Dr. R.D.L. was submitted.  The AOJ has not considered this evidence, nor has the Veteran or his representative provided a waiver of the AOJ's initial consideration.  Therefore, the claim must be readjudicated based on all evidence submitted since the February 2015 SSOC.


Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel for the purpose of evaluating entitlement to TDIU for the period from June 6, 2003, to January 5, 2009.

For purposes of providing the requested opinion, the VA
examiner is advised that the Veteran's service-connected
disabilities since June 6, 2003, included right and left foot
disorders, hemorrhoids, and hepatitis B (all effective
throughout this time period); right and left knee disorders
(effective since February 3, 2004); right and left hip
disorders and a lumbar spine disorder (effective
December 13, 2004).

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work for the period from June 6, 2003, to January 5, 2009. 

The report should indicate how the Veteran's service-connected disabilities alone affected his employability prior to January 5, 2009.  The report should also indicate if there is any form of employment that the Veteran could have performed during the time period in question, and if so, what type. 

A written copy of the report should be associated with the claims folder.

2.  The AOJ should review the claims file and ensure that
the foregoing development actions have been conducted
and completed. 

3.  After completing these actions, the AOJ should
conduct any other development as may be indicated by a
response received as a consequence of the actions taken
in the preceding paragraphs. 

4.  Thereafter, the case should be reviewed by the AOJ on
the basis of all additional evidence obtained since the February 2015 SSOC.  If the benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




